Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                       CASE NO. 15-20098-CIV-SCOLA—OTAZO-REYES

   EGI-VSR, LLC,                 )
                                 )
               Petitioner,       )
                                 )
         v.                      )
                                 )
   JUAN CARLOS CELESTINO         )
   CODERCH MITJANS A/K/A         )
   JUAN CODERCH,                 )
                                 )
               Respondent.       )
   ______________________________)

        CODERCH’S OBJECTIONS TO AND APPEAL OF MAGISTRATE JUDGE’S
              DECEMBER 8, 2020 DISCOVERY ORDER [ECF NO. 384]

          Pursuant to 28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72(a) and (b), and

   Rule 4(a) and (b) of the Magistrate Judge Rules of the Southern District of Florida Local Rules,

   Respondent Juan Carlos Celestino Coderch Mitjans (“Mr. Coderch”) timely objects to, and

   appeals, the Magistrate Judge’s December 8, 2020 Discovery Order [ECF No. 384] granting

   EGI’s motion for protective order [ECF No. 353] and denying Mr. Coderch’s cross-motion to

   compel [ECF No. 362].

          The Magistrate Judge’s ruling denying discovery is based on two fundamental errors.

   First, the Magistrate Judge reasons that at this stage of the proceedings, following the Eleventh

   Circuit’s vacatur of the original judgment and remand, Mr. Coderch supposedly may not raise a

   new defense under the Federal Arbitration Act (“FAA”) that the arbitration award was procured

   by fraud and undue means, and violates public policy. Second, the Magistrate Judge found that a

   $750,000 settlement EGI reached with one of the parties jointly and severally liable with Mr.

                                                         1
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 2 of 19




   Coderch for the purchase obligation only impacts the purchase price in terms of the cash

   payment EGI received, and not in terms of the shares EGI specifically kept under the settlement.

   These are merits questions that go to key defenses Mr. Coderch has raised to EGI’s pending

   motion for judgment, and they are ultimately for this Court to decide. Yet the Magistrate Judge

   decided them as a basis for granting EGI a protective order and for denying Mr. Coderch

   discovery. Under any standard, the Magistrate Judge’s Order should be reversed.

          With respect to the fraud and public policy defense, neither the law of the case doctrine

   nor the mandate rule bars Mr. Coderch from asserting it, as the defense was indisputably not

   raised in the appeal or addressed explicitly or implicitly in the Eleventh Circuit’s decision. Nor

   could it have been. The defense is based on admissions of an agreement to assist EGI in the

   arbitration (and afterwards) by two parties, Richard and Alex Huber, who are jointly and

   severally liable along with Mr. Coderch under the arbitration award. In return for their

   assistance, EGI promised to reduce or eliminate the Hubers’ liability. This is a classic “Mary

   Carter” agreement, banned in Florida and around the country as unlawful. EGI made sure Mr.

   Coderch would not find out about the agreement by postposing any action against the Hubers

   until after it had secured its judgment in this case, and after Mr. Coderch had appealed. Under

   established Eleventh Circuit law, Mr. Coderch may raise the defense now. The Magistrate Judge

   ruled to the contrary, finding without any discussion of the law of the case doctrine or the

   mandate rule that the only thing the Court may do is make the adjustments to the Judgment the

   Eleventh Circuit identified in its opinion.

          With respect to the settlement, which EGI reached with the Hubers, the Eleventh Circuit

   has already ruled that the arbitration award requires a purchase and transfer of shares. In ruling

   that the only set-off available is the payment the Hubers made to EGI, and not the shares EGI

                                                         2
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 3 of 19




   retained, the Magistrate Judge is effectively giving EGI the same kind of windfall the Eleventh

   Circuit previously reversed.

          On these bases the Magistrate Judge denied Mr. Coderch any discovery about the illegal

   agreement or the value of the shares. Because these rulings are contrary to the law of the

   Eleventh Circuit, this Court should reverse.

        I.    BACKGROUND

             A. The events before remand.

          A Chilean arbitration award made Richard and Alex Huber jointly and severally liable,

   alongside Mr. Coderch and several other parties, for the purchase of EGI’s shares in a wine

   company. EGI filed this action in 2015 to confirm the award under Chapter 3 of the FAA, which

   adopts the Inter-American Convention on International Commercial Arbitration (the “Panama

   Convention”), S. Treaty Doc. No. 97-12, 1978 WL 219648 (June 9, 1978). This Court confirmed

   the award and entered a Final Judgment on June 4, 2018. Mr. Coderch appealed two weeks later.

          A year passed. Then on June 28, 2019, EGI filed another petition to confirm the

   arbitration award, only against the Hubers in the Southern District of New York. The timing of

   this petition was no coincidence. The year interval exhausted the time period for Mr. Coderch to

   seek to vacate or set aside the judgment under several subsections of Rule 60 (notwithstanding

   the still-pending appeal). EGI knew what was coming from the Hubers.

          On August 19, 2019, the Hubers filed affidavits in the New York proceeding publicly

   disclosing for the first time agreements they had with EGI to provide assistance to EGI during

   the arbitration, and then in collecting against Mr. Coderch afterwards, all while the Hubers

   remained parties against EGI in the arbitral proceedings. See ECF No. 362-1. In return, EGI

   agreed not to collect on the purchase price against the Hubers. This was a “Mary Carter”

                                                        3
                                   HomeR BonneR Jacobs Ortiz, P.A.
                       1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                      305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 4 of 19




   agreement, which in many jurisdictions in the U.S. including Florida are banned as unlawful. See

   Dosdourian v. Carsten, 624 So. 2d 241, 243, 246 (Fla. 1993) (describing “a contract by which

   one co-defendant secretly agrees with the plaintiff that, if such defendant will proceed to defend

   himself in court, his own maximum liability will be diminished proportionately by increasing the

   liability of the other co-defendants”). EGI attempted to rely on a purported “tolling” agreement

   entered into after the arbitration with the Hubers, where they agreed to assist in the collection

   proceedings against Mr. Coderch in return for staying any petition to enforce the arbitration

   award. But EGI lost its New York petition on untimeliness grounds. See EGI-VSR, LLC v.

   Huber, 19 CIV. 6099 (ER), 2020 WL 1489790, at *13 (S.D.N.Y. Mar. 27, 2020), appeal

   withdrawn, 20-1306, 2020 WL 4197304 (2d Cir. June 11, 2020). EGI appealed to the Second

   Circuit, and the case settled, with the Hubers agreeing to pay EGI $750,000 by June 10, 2020.

          On June 25, 2020, the Eleventh Circuit vacated the original Judgment in this case and

   remanded with instructions. EGI-VSR, LLC v. Coderch Mitjans, 963 F.3d 1112, 1125 (11th Cir.

   2020). The Eleventh Circuit found this Court improperly converted the Award from one of

   specific performance to a money judgment and had miscalculated the purchase price. Id. at 1124.

   The Award had not specified a currency for the put price to be paid, but the Eleventh Circuit

   determined that the currency “does not matter so much…as long as the right conversion date is

   used.” Id. The Award did not specify a conversion date either, but the Eleventh Circuit decided

   that the district court could apply U.S. law to determine that date. Id. at 1122-23. Applying the

   United States’ “breach day” rule, the court of appeals decided the proper date of conversion was

   the day the award was issued and not the date payment was due, as EGI erroneously proposed.

   Id. The Eleventh Circuit therefore vacated the judgment with instructions to the district court to



                                                         4
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 5 of 19




   re-calculate the put right price using the date of the Award as the conversion date, and to enter a

   judgment of specific performance. Id. at 1125.

            B. Mr. Coderch raises a new defense and serves discovery.

          After remand, and in the renewed pre-judgment procedural posture, Mr. Coderch asked

   for an extension of time to respond to EGI’s motion for judgment to be able to take discovery on

   EGI’s secret agreements with the Hubers. ECF No. 343 at 1 (requesting a “30-day extension to

   respond to the motion to allow him to take the discovery and respond to the many issues EGI’s

   motion raises”) (emphasis added). This Court granted the motion, ECF No. 344, and Mr.

   Coderch served the discovery. The discovery aimed to uncover facts about EGI’s undisclosed

   agreement with the Hubers to influence the arbitration and the June 2020 Settlement Agreement

   of the New York proceedings. In a First Request for Production, Mr. Coderch asked for the

   following documents:

          1. All Agreements entered into with one or more defendants in connection with the case
             styled EGI-VSR, LLC v. Richard Leslie Huber, et al., Case No. 19-CIVIL-6099,
             before the U.S. District Court in the Southern District of New York, or with the
             related appeal, EGI-VSR, LLC v. Richard Leslie Huber, et al., Case No. 20-1306,
             before the U.S. Court of Appeals for the Second Circuit.

          2. All documents showing any payments, or other consideration, you have received or
             may receive in the future as full or partial payment of the Arbitral Award.

          3. All documents or communications constituting or referring to any Agreement, or draft
             of any Agreement, 1) between you and any, some, or all of the following: Richard
             Huber, or Alex Huber, or any company(ies) owned or controlled by either of them;
             and 2) concerning,
             a. the Arbitration;
             b. the Arbitral Award;
             c. confirmation of the Arbitral Award;
             d. any attempt to collect on or enforce the Arbitral Award;
             e. the presentation of evidence or testimony, or both, during the Arbitration;
             f. the attempt by the arbitrator to continue proceedings in the Arbitration, after the
                 entry of the Arbitral Award;
             g. VSR; and/or

                                                         5
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 6 of 19




              h. the Shareholders Agreement, and any remedies or actions available under the
                 Shareholders Agreement, including but not limited to the Put Right.

          4. All communications by or between you, Richard Huber, and/or Alex Huber referring
             or relating to the Arbitration and/or Arbitral Award.

          5. All documents and communications evidencing or referring to ways, either directly or
             indirectly, that Richard Huber or Alex Huber, or both, supported EGI’s claims in the
             Arbitration.

          6. All documents and/or communications evidencing or referring to ways Richard Huber
             or Alex Huber, or both, assisted EGI in its efforts to collect on the Arbitral Award.

          7. All documents and/or communications which support or refute the averments made
             by Richard Huber and Alex Huber in their Declarations that EGI considered them
             “allies” and that “it had no plans to enforce the Put Right against” them, even though
             it named them in the Arbitration.

          8. All documents and/or communications referring or relating to any efforts to collect on
             the Arbitral Award from any individual or company besides Mr. Coderch, his family,
             or any company you allege is controlled by Mr. Coderch.

          9. All Agreements entered into between you and any company or individual that is or
             may be liable, either directly or indirectly, for the Arbitral Award, besides Mr.
             Coderch.

          10. Any and all documents and/or communications relating to either or both of the
              following websites: • www.juancoderch.com • espinosayasociados.com. This request
              for documents and/or communications includes but is not limited to : a) the web
              servers hosting the websites; b) the entities operating such web servers; c) payments
              made for the maintenance of the website(s); d) the creation of the website(s); e)
              content input and/or output; or f) the operation and maintenance of the website(s).

          11. All documents or communications relating to any meeting by Alex Huber or Richard
              Huber with the Arbitrator, including but not limited to meeting minutes, acts, memos,
              or correspondence discussing such meetings. This request excludes privileged
              communications.

   ECF No. 384 at 4-6.

          EGI objected and moved for a protective order. ECF No. 353. EGI argued the Eleventh

   Circuit’s mandate supposedly eliminated Mr. Coderch’s ability to raise the Huber-related

   defenses. EGI also denied that it had any agreement with the Hubers to influence the arbitration,

                                                          6
                                     HomeR BonneR Jacobs Ortiz, P.A.
                         1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                        305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 7 of 19




   called it a “baseless contention,” and insisted its written “Standstill” or “tolling” agreement was

   not “fraud” or “illegal.” ECF No. 353 n.1. EGI also claimed, without providing any evidence,

   that Mr. Coderch knew about the agreements at the time of the arbitration in 2012. EGI partially

   relented on its refusal to produce any discovery with respect to the settlement, producing the

   Settlement Agreement, pursuant to a Confidentiality Order (as agreed to by the parties), and

   evidence of payment.

          Mr. Coderch cross-moved to compel on the First Request for production. He asserted that

   he had every right to raise the new defense notwithstanding the Eleventh Circuit’s remand under

   the Eleventh Circuit’s law of the case doctrine and mandate rule. Also, in light of EGI’s

   production of the Settlement Agreement and its vague contentions about the arbitration, Mr.

   Coderch served a Second Request for Production and Interrogatories, asking for the following:

      1. All documents which contain or constitute the allegedly defamatory statement(s)
         referenced in the Settlement Agreement, specifically in the eighth WHEREAS clause, on
         the top of page 2 of the Settlement Agreement.

      2. All documents showing or proving that Mr. Coderch was aware of the Huber Agreement
         prior to June 18, 2018.

      3. All documents that support your contention that Mr. Coderch raised arguments referring
         or relating to the Huber Agreement during the Arbitration.

      4. All documents showing any attempts by EGI to collect on its Settlement Agreement with
         Alex Huber and Richard Huber.

                                                *        *        *

      1. Identify all persons who had knowledge of the Huber Agreement before June 18, 2018.

      2. Do you contend that Mr. Coderch had actual knowledge of the Huber Agreement during
         the Arbitration? If so, describe in detail all facts and circumstances supporting your
         contention.




                                                         7
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 8 of 19




      3. Do you contend that the Huber Agreement was raised as a defense in the Arbitration? If
         so, describe in detail all facts and circumstances supporting your contention including
         how the defense was raised, who raised the defense, and when.

   ECF No. 384 at 7.

          While the discovery motions were pending, Mr. Coderch timely responded to EGI’s

   motion for a new judgment, raising the defenses he previously noticed. He maintains the

   undisclosed Mary Carter agreements EGI and the Hubers reached and performed before, during,

   and after the arbitration were tantamount to fraud and are illegal and void. E.g., Dosdourian, 624

   So. 2d at 246 (holding Mary Carter Agreements “present to the jury a sham of adversity…. We

   are convinced that the only effective way to eliminate the sinister influence of Mary Carter

   agreements is to outlaw their use.”). Mr. Coderch therefore asserts a defense to EGI’s petition

   under express provisions of the FAA and Panama Convention that disallow confirmation where

   the arbitral award resulted from undue means or fraud, and where the award violates the public

   policy of the state. See S. Treaty Doc. No. 97-12, 1978 WL 219648 (June 9, 1978). See Panama

   Conv. Art. V(2)(b) (stating “[t]he recognition and execution of an arbitral decision may also be

   refused if the competent authority of the State in which the recognition and execution is

   requested finds:…That the recognition or execution of the decision would be contrary to the

   public policy (‘ordre public’) of that State.”); 9 U.S.C. § 9 (providing for confirmation “unless

   the award is vacated, modified, or corrected as prescribed in sections 10 and 11 of this title”); §

   10(a)(1) (providing a district court “may make an order vacating the award upon the application

   of any party to the arbitration … where the award was procured by corruption, fraud, or undue

   means”); 9 U.S.C. § 307 (“Chapter 1 applies to actions and proceedings brought under this

   chapter to the extent chapter 1 is not in conflict with this chapter or the Inter-American

   Convention as ratified by the United States.”).

                                                         8
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 9 of 19




          Mr. Coderch also asserts that the Hubers’ settlement with EGI impacts the amount of the

   purchase price, a fact EGI has all but admitted in agreeing to a $750,000 reduction off the

   purchase price. ECF No. 353, p. 4. Mr. Coderch maintains merely crediting the dollar amount of

   the settlement to the purchase price does not account for the full value of the settlement since

   EGI got to keep the shares as well. Mr. Coderch must know the market value of the shares to

   determine the correct adjustment to the purchase price, and to the number of shares he must

   purchase. He argued he should be entitled to discovery to determine that.

          After a hearing on the discovery motions, the Magistrate Judge granted EGI’s motion for

   a protective order and denied Mr. Coderch’s cross-motion to compel. ECF No. 384. The

   Magistrate Judge reasoned that after the Eleventh Circuit’s Mandate, this Court’s only remaining

   task is to “conduct[] a mathematical calculation utilizing a prescribed formula to compute a

   purchase price per share and tendering of the shares.” Id. at 8. As a result, the Magistrate Judge

   concluded that all the discovery Mr. Coderch sought—aside from EGI’s Settlement Agreement

   with the Hubers—is irrelevant and outside the scope of discovery under Fed. R. Civ. P. 26(b)(1).

   Id. The Magistrate Judge further ruled that the only discovery Mr. Coderch is entitled to on the

   settlement has already been produced, the agreement and evidence of payment. The Magistrate

   Judge reasoned the settlement could not affect the purchase price any more than the $750,000

   discount because EGI transferred no shares. Id. The Magistrate Judge therefore granted EGI’s

   motion for protective order, denied Mr. Coderch’s motion to compel, and extended her ruling to

   the additional discovery sought by Mr. Coderch is his second request for production and

   interrogatories, although they were not part of any written motion.1 Id. at 9.



   1
    Mr. Coderch was preparing to file a timely motion to compel on the Second Requests when the
   Magistrate Judge’s Order issued, mooting the motion.
                                                 9
                                 HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 10 of 19




        II.     MEMORANDUM OF LAW

              A. The Magistrate Judge’s merits rulings were improper, and this Court should
                 review them de novo.

          Federal Rule of Civil Procedure 72(a) provides that, when timely objections are made to

   a Magistrate Judge’s order on a nondispositive matter, “[t]he district judge to whom the case is

   assigned shall consider such objections and shall modify or set aside any portion of the

   magistrate judge’s order found to be clearly erroneous or contrary to law.” Id. (emphasis added);

   see also 28 U.S.C. § 636(b)(1)(A) (reciting same standard); In re Commissioner’s Subpoenas,

   325 F.3d 1287, 1292 n. 2 (11th Cir. 2003) (observing that district court properly applied “clearly

   erroneous or contrary to law” standard of review in reconsidering Magistrate Judge’s

   determination of pretrial matter); S.D. Fla. L.R. Mag. 4(a)(1) (same). An order is “contrary to

   law” when the Magistrate Judge’s legal conclusions “fail[] to apply or misappl[y] relevant

   statutes, case law, or rules of procedure.” Rodriguez v. Pan Am. Health Org., No. 18-CV-24995,

   2020 WL 1666757, at *2 (S.D. Fla. Apr. 3, 2020) (citation omitted). The “clearly erroneous”

   standard applies to a Magistrate Judge’s factual findings but not to erroneous legal standards. Id.

   Further, “the District Judge may also reconsider sua sponte any matter determined by a

   Magistrate Judge under this rule.” S.D. Fla. L.R. Mag. 4(a)(1).

          To be sure, the Magistrate Judge decided the pending non-dispositive discovery motions.

   The Order in this case contains more than non-dispositive rulings, however. Mr. Coderch’s fraud

   and public policy argument, including the threshold question of his ability to raise it, and the

   value of the Huber settlement, are major defenses Mr. Coderch has raised in his reponse to the

   motion for judgment that ultimately must be decided by this Court. (This Court asked the

   Magistrate Judge for a Report and Recommendation on EGI’s motion for judgment. ECF No.

   355.) That the Magistrate Judge undertook apparently to prejudge the merits of those defenses on
                                                 10
                                 HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 11 of 19




   a discovery motion is objectionable, and arguably grounds in itself for reversal. See Deford v.

   Schmid Products Co., a Div. of Schmid Labs., Inc., 120 F.R.D. 648, 654 (D. Md. 1987) (denying

   a protective order on finding the plaintiff’s case “is not patently frivolous, and it is not

   appropriate for this court to prejudge the ultimate merits of the Defords’ claim.”); cf. Wilmington

   Tr. Co. v. Boeing Co., C20-0402-RSM-MAT, 2020 WL 6060434, at *2 (W.D. Wash. Oct. 14,

   2020) (denying a stay of discovery given that “[a] thorough analysis of the parties’ arguments in

   relation to the motion to dismiss is necessary, as well as a determination by the assigned district

   judge following consideration of a report and recommendation,” and noting “[T]aking a

   ‘preliminary peek’ and evaluating a pending dispositive motion puts a magistrate judge in an

   awkward position. The district judge will decide the dispositive motion and may have a different

   view of the merits of the underlying motion.”). The Magistrate Judge went beyond merely taking

   a “peek” at contested merits issues. The Magistrate Judge all but decided them. That was error.

           It is also grounds for de novo review. There is no denying the Order has a dispositive

   impact on the two defenses Mr. Coderch’s discovery sought. In that case, this Court should

   conduct a de novo review the Magistrate Judge’s rulings pursuant to Federal Rule of Civil

   Procedure 72(b) and Local Magistrate Judge Rule 4(b) on two underlying issues—whether Mr.

   Coderch can raise the fraud and public policy defense under the FAA and Panama Convention,

   and whether the value of the un-transferred shares factors into Mr. Coderch’s purchase obligation

   under the Put Right. See Jeffrey S. by Ernest S. v. State Bd. of Educ. of State of Ga., 896 F.2d

   507, 512 (11th Cir. 1990) (discussing the intent of requiring de novo review of a magistrate’s

   report and recommendations under 28 U.S.C. § 636(b)(1), “that the district judge in making the

   ultimate determination of the matter, would have to give fresh consideration to those issues to

   which specific objection has been made by a party,” and stating “[t]he de novo review

                                                        11
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 12 of 19




   requirement is essential to the constitutionality of section 636”) (citing H.R. Rep. No. 94–1609,

   94th Cong., 2nd Sess., reprinted in 1976 U.S. Code Cong. & Admin. News 6162, 6163.).

            B. The Order protecting EGI from any discovery and denying Mr. Coderch’s
               motion to compel should be reversed.

          Rule 26(c) provides that, “[u]pon motion by a party or by the person from whom

   discovery is sought” and upon a showing of good cause, a court “may make any order which

   justice requires to protect a party or person from annoyance, embarrassment, oppression, or

   undue burden or expense,” including an order limiting the scope of discovery to certain matters.

   Fed. R. Civ. P. 26(c). The movant, in this case EGI, “bears the burden of demonstrating good

   cause for entry of a protective order.” E.g. Mazur v. Lampert, 04-61159-CIV, 2006 WL

   8431627, at *2 (S.D. Fla. May 23, 2006) (citation omitted). A showing of good cause required

   EGI to “demonstrate that the basis for a protective order falls within one of the categories

   enumerated in the rule.” Id.

          The case law is clear that Mr. Coderch is entitled to discovery to prove the grounds for

   vacating the arbitration award under the FAA and contest EGI’s inflated calculations of the

   purchase price. See, e.g., Frere v. Orthofix, Inc., 00CIV.1968(RMB)(MHD), 2000 WL 1789641,

   at *4 (S.D.N.Y. Dec. 6, 2000) (finding “discovery in a post-arbitration judicial proceeding to

   confirm or vacate is governed by the Federal Rules of Civil Procedure,” and is available “where

   relevant and necessary to the determination of an issue raised by such an application,” and

   collecting cases). Mr. Coderch’s discovery was specifically aimed at these two relevant matters.

   The Magistrate Judge did not rule otherwise or make any findings about the specific requests.

   Nor did the Magistrate Judge’s protective order make any specific finding of “annoyance,

   embarrassment, oppression, or undue burden or expense.” The Order relied entirely on two

   findings—that the Eleventh Circuit’s decision prohibited any other defense other than the errors
                                                  12
                                HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 13 of 19




   discussed in the decision, and that the only relevant and discoverable fact related to the

   settlement with the Hubers was the $750,000 settlement payment. The Magistrate Judge found

   that these same underlying findings made Mr. Coderch’s discovery irrelevant and

   disproportionate to the needs of the case. Both underlying rulings are contrary to controlling

   Eleventh Circuit law. The ruling as to the settlement amount is also clearly erroneous under the

   facts. Accordingly, the Order should be reversed.

                  1. The Magistrate Judge’s ruling is contrary to the Eleventh Circuit’s law of
                     the case doctrine and the related mandate rule.

          The law of the case doctrine holds that “the findings of fact and conclusions of law by an

   appellate court are generally binding in all subsequent proceedings in the same case in the trial

   court or on a later appeal.” E.g., Transamerica Leasing, Inc. v. Inst. of London Underwriters, 430

   F.3d 1326, 1331 (11th Cir. 2005). The doctrine encompasses “things decided by necessary

   implication as well as those decided explicitly.” Id. (emphasis in original). The mandate rule “is

   nothing more than a specific application of the ‘law of the case’ doctrine,” mandating that a

   district court, “upon receiving the mandate of an appellate court, may not alter, amend, or

   examine the mandate, or give any further relief or review, but must enter an order in strict

   compliance with the mandate.” See id. (citing Piambino v. Bailey, 757 F.2d 1112, 1120 (11th

   Cir. 1985)).

          The law of the case doctrine “is not an inexorable command,” however, but “a salutary

   rule of practice designed to bring an end to litigation,… discourage ‘panel shopping,’… and

   ensure the obedience of lower courts.” Guevara v. Republic of Peru, 608 F.3d 1297, 1306–07

   (11th Cir. 2010); Luckey v. Miller, 929 F.2d 618, 621 (11th Cir. 1991. The mandate rule and law

   of the case doctrine apply to “only those issues previously determined,” and “do[] not extend to

   issues the appellate court did not address.” Id. at 1307 (emphasis added). A district court
                                                     13
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 14 of 19




   therefore is “free to address, as a matter of first impression, those issues not disposed of on

   appeal.” See Transamerica, 430 F.3d at 1331 (citation omitted).

          The Eleventh Circuit has underscored, “[o]ur case law could not be clearer that the law

   of the case doctrine cannot apply when the issue in question was outside the scope of the prior

   appeal.” Id. at 1332 (emphasis added) (citing Quern v. Jordan, 440 U.S. 332, 347 n. 18 (1979)

   (noting that law of the case “comes into play only with respect to issues previously determined”)

   (emphasis added); Lawson v. Singletary, 85 F.3d 502, 512–13 (11th Cir. 1996) (noting that the

   law of the case doctrine did not apply, in part, because the issue at hand—whether a particular

   prison regulation comported with a federal statute—was not briefed or argued in the prior

   appeal); Ne. Fla. Chapter of the Associated Gen. Contractors of Am. v. City of Jacksonville, 951

   F.2d 1217, 1218 n. 1 (11th Cir. 1992) (noting that the panel was not prohibited by the law of the

   case doctrine from dismissing a case based on lack of standing where the prior appellate panel

   had not considered the standing question), rev’d on other grounds, 508 U.S. 656 (1993); Gaines

   v. Dougherty County Bd. of Educ., 775 F.2d 1565, 1568–69 (11th Cir. 1985) (noting that prior

   appellate decisions, which discussed only the merits of several desegregation plans, did not

   prevent the court from later addressing prior rulings regarding attorneys’ fees); Conway v. Chem.

   Leaman Tank Lines, Inc., 644 F.2d 1059, 1062 (5th Cir. 1981) (affirming the trial court’s grant

   of a new trial on grounds that, at the time of prior appeals, had not yet been considered by the

   district court, and therefore were not ruled upon by prior appellate panels)).

          The Eleventh Circuit has recognized that even in cases finding “an implicit holding, the

   issue in question was considered in the prior appeal.” See Transamerica, 430 F.3d at 1333 (citing

   cases). Moreover, in cases where the issue was considered on appeal and the law of the case

   doctrine clearly does apply, the Eleventh Circuit recognizes exceptions, “where: (1) substantially

                                                        14
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 15 of 19




   different evidence is produced at a subsequent trial; (2) controlling authority compels a contrary

   decision of law applicable to the issue; or (3) the prior decision was clearly erroneous and would

   work manifest injustice.” E.g., Dorsey v. Cont’l Cas. Co., 730 F.2d 675, 678 n.2 (11th Cir.

   1984).

            Under these principles, the Magistrate Judge’s ruling that the Court is constrained by the

   Eleventh Circuit’s mandate to consider only the errors addressed in the opinion and not Mr.

   Coderch’s Huber-related defenses is contrary to the law. Neither the law of the case doctrine nor

   the mandate rule prohibits Mr. Coderch’s Huber-related defenses or the relevant discovery

   needed to prove them. It is undisputed that the Eleventh Circuit did not consider the secret

   agreements EGI had with the Hubers as a potential basis for vacating the award or the eventual

   settlement EGI reached with them—nor could it possibly have done so. The 2018 declarations

   that disclosed the secret agreements long post-dated the original judgment and Mr. Coderch’s

   appeal. They were not part of the record before the district court at the time of the first judgment

   and could not have been raised on appeal. While the Eleventh Circuit did rule that this Court

   properly confirmed the award, the sole issue addressed there was the finality of the award, and

   whether disputes over the calculation of the purchase price must be arbitrated or decided by this

   Court. EGI-VSR, 963 F.3d at 1122. Those decisions had nothing whatsoever to do with the

   Hubers’ secret agreement with EGI or with Mr. Coderch’s argument here under the FAA and

   Panama Convention, that fraud, undue means, and public policy require vacatur of the arbitration

   award. Nor did the Eleventh Circuit consider the impact of the settlement with the Hubers as part

   of the errors in the calculation of the purchase price, as the settlement did not exist. The law of

   the case doctrine and mandate rule therefore do not apply.



                                                         15
                                     HomeR BonneR Jacobs Ortiz, P.A.
                         1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                        305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 16 of 19




                  2. Even if the law of the case doctrine did apply, an exception exists to allow
                     the defense and, therefore, the discovery.

          The exception for “substantially different evidence … produced at a subsequent trial”

   would control in any case. Mr. Coderch is seeking that very evidence in this response and cross-

   motion. Dorsey, 730 F.2d at 678 n.2. What evidence he has already of EGI’s secret agreements

   with the Hubers and their settlement is completely different from the evidence presented

   originally to EGI’s petition, dealing with service issues, disputes over calculations, and finality

   arguments. The Huber agreements and settlement raise wholly different grounds against

   confirming the award under the FAA and against EGI’s calculation of the purchase price.

          EGI insists Mr. Coderch knew of its secret agreements with the Hubers. But there is

   already substantial evidence to refute EGI’s contention, which is based on mischaracterizations

   of the Arbitration Award. See ECF No. 383. Mr. Coderch had no way of knowing about EGI’s

   unlawful agreements with the Hubers until they were disclosed for the first time in 2018. See id.

   The later settlement did not exist until this year.

          In any event, Mr. Coderch’s knowledge of the Huber agreements has no bearing on the

   law of the case doctrine. As the Eleventh Circuit has explained, the “doctrine is not as rigid as res

   judicata, however, and does not bar consideration of matters that could have been, but were not,

   resolved in earlier proceedings.” Luckey, 929 F.2d at 621 (citing Litman v. Massachusetts Mut.

   Life Ins. Co., 825 F.2d 1506, 1511 (11th Cir. 1987). The only question is whether the Eleventh

   Circuit explicitly or implicitly addressed the secret agreements and settlement, and the answer is

   no. To the extent EGI intends to make a waiver argument, that was no basis for a protective

   order. Such an argument, attempting to dispute Mr. Coderch’s stated lack of knowledge, invites

   discovery, it does not foreclose it.


                                                        16
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 17 of 19




          The Magistrate Judge addressed none of this authority. The finding that the Eleventh

   Circuit’s mandate automatically bars any discovery is therefore contrary to the law.

                  3. The Order limiting discovery on the settlement is contrary to the
                     Eleventh Circuit’s ruling in this case.

          The Magistrate Judge’s Order improperly limits Mr. Coderch’s discovery on EGI’s

   Settlement Agreement with the Hubers to the agreement itself and proof of the $750,000

   settlement payment. This improperly excludes discovery needed on the full value of the

   Settlement Agreement, which also included a release of the Hubers’ entitlement to EGI’s shares

   in VSR. See ECF No. at Ex. B, II. D. Yet the Magistrate found “the number of EGI’s shares was

   not impacted by the Confidential Settlement Agreement because none of EGI’s shares were

   transferred back to the Hubers.” ECF No. 384 at p. 8. This ignores the Eleventh Circuit’s

   opinion, which reversed the original judgment on exactly this issue. The Eleventh Circuit held,

          Mr. Coderch is correct that the Arbitration Award is properly understood as
          ordering specific performance of the parties’ obligations under Section 10—
          namely, the purchase by Mr. Coderch and the sale by EGI of EGI’s shares of
          preferred stock. As the arbitrator noted throughout the Award, EGI had sought
          forcible compliance with the terms of the Shareholders’ Agreement. And
          Section 10 of the Shareholders’ Agreement makes clear that the parties
          contemplated the simultaneous transfer of stock for cash by providing that “[a]t
          the time of each one of such purchases [of preferred stock made pursuant to the
          Put Right], the respective number of relevant shares of Preferred Stock shall be
          transferred to the Put Buyer against full payment in cash for such shares”
          (emphases added). That simultaneous exchange of shares for money is what the
          arbitrator ordered.

   EGI-VSR, LLC, 963 F.3d at 1124 (emphasis in original). The original judgment incorrectly failed

   to account for the Award’s requirement that EGI transfer the shares to the Put Buyer in exchange

   for the payment. Similarly, the Magistrate’s Order ignores the Settlement Agreement’s effect on

   the purchase. The Settlement Agreement required the Hubers to pay $750,000. But there was an

   additional benefit to EGI—as a result of a release included in the Settlement Agreement, EGI

                                                       17
                                   HomeR BonneR Jacobs Ortiz, P.A.
                       1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                      305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 18 of 19




   was allowed to retain the shares that the Award ordered “shall be transferred to the Put Buyer,”

   in that case the Hubers. See ECF No. 375 at Ex. B, II. D. That EGI successfully negotiated with

   the Hubers to keep the shares cannot prejudice Mr. Coderch. Merely discounting the $750,000

   payment without also accounting for the value of the shares and deducting them from the total

   Mr. Coderch is required to buy would result in overpayment. The fair market value of those

   shares must be determined and deducted from any judgment. Otherwise, as with the prior

   judgment, EGI would reap a windfall. Mr. Coderch should be permitted to obtain discovery on

   the value of the shares the Hubers released to EGI as a result of the Settlement Agreement to

   assess the full value of the settlement. The Magistrate’s Order otherwise is clearly erroneous and

   contrary to EGI-VSR, LLC, 963 F.3d at 1124.

          This is a major issue that should have been decided not on a discovery motion but after

   an evidentiary hearing (which Mr. Coderch has specifically asked for), after all the evidence has

   been presented. That the Magistrate Judge decided it on a discovery motion, and contrary to the

   law of this case, is grounds for reversal.

              C. The Magistrate Judge did not rule on EGI’s specific objections.

          Because the Magistrate Judge preemptively, and against the law of the Eleventh Circuit,

   barred any discovery, there is no ruling on any particular objections. Mr. Coderch respectfully

   requests that the Court compel production on each of the requests, the objections and responses

   to which are incorporated herein from ECF No. 362 at 11-20. Alternatively, Mr. Coderch

   requests that this Court remand the particular objections to the Magistrate Judge for a ruling.

       III.     Conclusion

          This Court should reverse the Magistrate Judge’s Order granting a protective order

   barring Mr. Coderch’s discovery and denying Mr. Coderch’s motion to compel the discovery.

                                                        18
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:15-cv-20098-RNS Document 385 Entered on FLSD Docket 12/22/2020 Page 19 of 19




   Mr. Coderch requests that the Court further compel responses to the discovery or remand the

   matter to the Magistrate Judge for particular rulings on the objections.

                                       REQUEST FOR HEARING

          Pursuant to Local Rule 7.1(b), Mr. Coderch respectfully requests a 30-minute hearing. A

   hearing is desired and would be helpful to the Court to understand the complexity of the case’s

   background and to understand the necessity of the discovery requests.

   Date: December 22, 2020


                                                   Respectfully submitted:



                                                   Attorneys for Respondent
                                                   1200 Four Seasons Tower
                                                   1441 Brickell Avenue
                                                   Miami Florida 33131
                                                   Phone: (305) 350-5192
                                                   Fax: (305) 372 2738

                                               By:     /s/ Christopher J. King
                                                       Christopher J. King, Esq.
                                                       Email: cking@homerbonner.com
                                                       Florida Bar No.: 123919
                                                       Kevin P. Jacobs
                                                       Email: kjacobs@homerbonner.com
                                                       Florida Bar No. 169821
                                                       Rayda Alemán
                                                       Email: raleman@homerbonner.com
                                                       Florida Bar No. 0017386




                                                        19
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
